Case: 21-10496      Document: 00516231248         Page: 1     Date Filed: 03/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 9, 2022
                                  No. 21-10496                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   Richard A. Dunsmore, individually, and as a resident of the Texas
   Civil Commitment Center,

                                                             Plaintiff—Appellant,

                                       versus

   Christine Kenyon, Psy. D in her individual capacity, and as contracted
   clinical examiner for the Texas Civil Commitment Office,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:21-CV-544


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Richard A. Dunsmore, resident # 06526120 at the Texas Civil
   Commitment Center, moves for leave to proceed in forma pauperis (IFP) on
   appeal from the dismissal of his civil rights suit against Dr. Christine Kenyon.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10496      Document: 00516231248          Page: 2   Date Filed: 03/09/2022




                                    No. 21-10496


   Dunsmore is civilly committed under Texas law as a sexually violent predator
   (SVP), and Kenyon was the expert who examined him for a biennial review
   of his civil commitment. Dunsmore also moves for the appointment of
   counsel and has filed an appellate brief.
          By moving to proceed IFP here, Dunsmore is challenging the district
   court’s certification that this appeal was not taken in good faith. See Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s
   good faith “is limited to whether the appeal involves legal points arguable on
   their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215,
   220 (5th Cir. 1983) (internal quotation marks and citation omitted).
          Dunsmore contends that the district court’s application of the
   favorable termination rule of Heck v. Humphrey, 512 U.S. 477 (1994), was
   erroneous because his amended complaint withdrew all of his 42 U.S.C.
   § 1983 claims. Regarding the district court’s alternative determination that
   he failed to state a coherent legal theory as to how Kenyon violated his
   constitutional rights, Dunsmore argues that the district court erroneously
   conflated Texas’s procedures for biennial reviews with the procedures
   applicable to the initial trial for an SVP civil commitment. Dunsmore also
   reiterates his allegations that Kenyon’s report on his biennial exam was
   faulty, he did not have an opportunity to challenge her report, she engaged in
   a conspiracy to keep him confined perpetually, and Texas’s civil
   commitment scheme is unconstitutional.
          We may affirm the district court’s decision on any basis supported by
   the record. See Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999). We need
   not reach the district court’s grounds for dismissal because the appeal
   presents no nonfrivolous issues for the reasons below. Given the withdrawal
   of his § 1983 claims, the only federal claims asserted in Dunsmore’s amended
   complaint were a 42 U.S.C. § 1985 claim of conspiracy to interfere with his




                                          2
Case: 21-10496      Document: 00516231248            Page: 3   Date Filed: 03/09/2022




                                      No. 21-10496


   civil rights and a 42 U.S.C. § 1986 claim of neglect to prevent a conspiracy to
   violate his civil rights. “Plaintiffs who assert conspiracy claims under the
   civil rights statutes must plead the operative facts showing a prior illegal
   agreement, and bald allegations of an agreement do not suffice.” Way v.
   Mueller Brass Co., 840 F.2d 303, 308 (5th Cir. 1988) (internal quotation marks
   and citation omitted).
          Dunsmore does not provide specific facts supporting his allegations
   that Kenyon purposefully authored a report adverse to him because she was
   controlled by the Texas Civil Commitment Office (TCCO) as its paid expert
   or that she and the TCCO had an arrangement to keep SVPs confined
   perpetually. Such speculative and conclusory allegations are insufficient to
   state a conspiracy claim under § 1985. See Cantu v. Moody, 933 F.3d 414, 420
   (5th Cir. 2019); Shaw v. Villanueva, 918 F.3d 414, 419 (5th Cir. 2019).
   Because a valid § 1985 claim is a prerequisite to a § 1986 claim, Dunsmore
   also failed to state a claim under § 1986. See § 1986; Lockett v. New Orleans
   City, 607 F.3d 992, 1002 (5th Cir. 2010). Accordingly, the district court’s
   dismissal of the case pursuant to 28 U.S.C. § 1915(e)(2)(B) does not present
   a nonfrivolous issue for appeal.
          The instant appeal is without arguable merit and is DISMISSED as
   frivolous. See Baugh, 117 F.3d at 202 n.24; Howard, 707 F.2d at 220; 5th
   Cir. R. 42.2. Dunsmore’s motions to appoint counsel and proceed IFP are
   DENIED.




                                           3